     Case 5:20-cv-00435-JSM-PRL Document 1 Filed 09/11/20 Page 1 of 4 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                            CASE NO.

MARY HEABERLIN,

         Plaintiff,

v.

CANTERFIELD OF OCALA, LLC,
a foreign limited liability company,

      Defendant.
____________________/

                                          COMPLAINT

         COMES NOW Plaintiff, MARY HEABERLIN, [herein referred to as “Plaintiff”], by and

through her undersigned attorney and hereby files this Complaint against Defendant,

CANTERFIELD OF OCALA, LLC, a foreign limited liability company, and as grounds and as

grounds therefore alleges as follows:

                           JURISDICTION, PARTIES AND VENUE

1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

      attorney’s fees.

2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

      U.S.C. § 207 (“FLSA”), for unpaid overtime.

3. This court has original jurisdiction over this matter insofar as the matter involves a federal

      question, namely violation of 29 U.S.C. §216(b).

4. Plaintiff is a resident of Marion County, Florida.

5. Defendant, CANTERFIELD OF OCALA, LLC, [“Defendant”] has a principal address at

      4488 North Shallowford Road, Suite 103, Dunwoody, Georgia 30338.
                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 1 of 4
  Case 5:20-cv-00435-JSM-PRL Document 1 Filed 09/11/20 Page 2 of 4 PageID 2




6. This cause of action arose in Marion County.

7. Marion County, Florida is proper venue for this action because Plaintiff resides in Marion

   County and at all times material hereto, Plaintiff was employed by and had dealings with

   Defendant in Marion County, Florida.

8. Defendant, failed to pay Plaintiff the mandatory wages as required under state and federal law.

9. Defendant has annual gross sales volume that exceeds the statutory requirements of

   $500,000.00 per annum.

10. Defendant, at all times material hereto, was an enterprise engaged in interstate commerce or in

   the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

                                  COMMON ALLEGATIONS

11. Plaintiff was employed with Defendant from October 21, 2018 up to and including her

   separation on March 21, 2020.

12. Plaintiff held the position of Executive Administrative Assistant/Concierge with duties that

   included front desk reception duties, invoicing, filing, handling work requested by Directors,

   Administrators, Nursing, Maintenance and Kitchen departments.

13. Plaintiff was hired at a rate of $12.00/hour and later received a raise to $12.18.

14. Plaintiff estimates she is owed 2.5. hours a week in unpaid overtime.

15. Plaintiff regularly worked over forty (40) hours in a given work week.

16. The Defendant unlawfully deducted for their lunch hour in violation of 29 CFR

   § 785.18 which states:

                     An employer may not deduct from pay breaks or periods of
                     rest which are shorter than 20 minutes.

17. As a result of the work performed during the lunch hour, the Defendant’s lunch hour

   deduction violates §785.18 and §785.19.
                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 2 of 4
  Case 5:20-cv-00435-JSM-PRL Document 1 Filed 09/11/20 Page 3 of 4 PageID 3




18. Defendant failed to pay Plaintiff the mandatory wages as required under state and federal

   law.

19. Defendant failed to pay Plaintiff overtime as required by Federal law.

20. Plaintiff is a non-exempt employee under the FLSA.

21. Plaintiff was not paid time and one half his hourly rate for hours worked over forty (40) in a

   work week.

22. Plaintiff’s job duties were such that she herself was individually engaged in commerce.

                                COUNT I
                           UNPAID OVERTIME
       IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207

       Plaintiff re-alleges Paragraphs 1 through 22 as set forth herein.

23. Plaintiff is a covered, non-exempt employee and is entitled to overtime compensation for all

   hours worked in excess of forty (40) hours per week.

24. Plaintiff worked in excess of forty (40) hours per week for several of the work weeks she was

   employed with the Defendant.

25. Plaintiff worked in excess of forty (40) hours per week without being compensated for any

   overtime benefits by the Defendant.

26. Defendant, failed to compensate Plaintiff up to one and a half times her hourly rate for all

   worked performed in excess of forty (40) hours.

27. The Defendant’s failure to properly compensate Plaintiff is in violation of the Fair Labor

   Standards Act, pursuant to 29 U.S.C. §207. Plaintiff is aware of hours for which she was not

   compensated in the preceding period of time.

28. Defendant’s failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

   such that Plaintiff is entitled to overtime payments for the entire preceding period.

                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                            Page 3 of 4
  Case 5:20-cv-00435-JSM-PRL Document 1 Filed 09/11/20 Page 4 of 4 PageID 4




29. As a direct and proximate result of the Defendant’s actions, Plaintiff has obtained counsel to

   represent her in this action and has agreed to incur reasonable attorney’s fees and costs for

   the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

   award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

30. As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered damages.

31. As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for overtime,

   liquidated damages and other penalties.

   WHEREFORE, Plaintiff prays that judgment be entered in her favor and against the Defendant

as follows: The Plaintiff be awarded general and compensatory damages, liquidated damages,

prejudgment interest; that Plaintiff be awarded reasonable attorneys’ fees and costs of suit pursuant

to 29 U.S.C.A. §216; and that Plaintiff be awarded other and further relief as the Court deems just

and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury on all issues so triable.

Dated this 11th day of September 2020.

                                      SCOTT WAGNER & ASSOCIATES, P.A.
                                      Jupiter Gardens
                                      250 South Central Boulevard
                                      Suite 104-A
                                      Jupiter, FL 33458
                                      Telephone: (561) 653-0008
                                      Facsimile: (561) 653-0020

                                      s/Cathleen Scott
                                      Cathleen Scott, Esq.
                                      Florida Bar Number 135331
                                      Primary e-mail: CScott@scottwagnerlaw.com
                                      Secondary e-mail: mail@scottwagnerlaw.com
                                      Secondary Address: 101 Northpoint Parkway
                                      West Palm Beach, FL 33407
                                      www.ScottWagnerLaw.com
                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 4 of 4
